DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a request for continued examination (“RCE”) filed 8 October 2020, on an application filed 23 April 2019, which claims domestic priority to a provisional application filed 21 June 2017.
This Application is being reviewed under the TrackOne examination program.
Claims 1, 4-6, 16 and 19 have been amended.
Claims 1-20 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8 October 2020 has been entered.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11 June 2020, 8 October 2020, 2 December 2020 and 7 January 2021 have been considered by the Office to the extent indicated. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 and 16 recite receiving compliance check information and/or progress data. These claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements/steps/necessary structural connections.  See MPEP § 2172.01.  The omitted elements/steps/necessary structural connections are: the relationship between the received compliance check information and/or progress data and the rest of the claims. That is, the claims do not clearly indicate how this information and data are related to the conducing of the scan, the generation of the corrective treatment plan or the producing of aligners. 

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-15 are drawn to a method for receiving, by a treatment plan computing system from a user computing system, user compliance check information submitted by the user indicating the user's compliance or non-compliance with an initial treatment plan, the initial treatment plan designed to reposition one or more teeth of the user using a first plurality of aligners, the user compliance check information including progress data submitted by the user, wherein the Claims 19-20 are drawn to a method for conducting, using an intraoral scanner at an intraoral scanning site, an intraoral scan of a mouth of a user to generate three-dimensional data of the mouth of the user, the intraoral scan conducted based on progress data submitted by the user and additional information submitted by the user during treatment, the additional information at least one of (i) indicating that the user is unsatisfied with an initial treatment plan designed to reposition one or more teeth of the user using a first plurality of aligners, (ii) indicating that at least one aligner of the first plurality of aligners does not fit or is uncomfortable, or (iii) indicating that the one or more teeth of the user are not being repositioned according to the initial treatment plan, wherein the progress data submitted by the user includes at least one of an image of the user's teeth captured by the user or an indication and a selection of a current aligner being used by the user as part of the Claims 16-18 are drawn to a communications system configured to communicate with a user regarding an initial treatment plan designed to reposition one or more teeth of the user using a first plurality of aligners, the communication with the user including progress data submitted by the user indicating that the one or more teeth of the user are not being repositioned according to the initial treatment plan, and wherein the progress data submitted by the user includes at least one of an image of the user's teeth captured by the user or an indication and a selection of a current aligner being used 

Apart from the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when developing a treatment plan for a patient: personnel would gather and consider patient data to make and implement a treatment plan. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions medical personnel sharing medical information falls under this description. In sum, the subject matter of the independent claims are a fundamental economic practice, which is one of the certain methods of organizing human activity identified in the Revised Guidance.


 limitations and various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including computing systems, intraoral scanner, aligners) nothing in the claim element precludes the step from practically being performed by medical personnel when developing a treatment plan for a patient. For example, but for the by a treatment plan computer system language, generating in the context of this claim encompasses the user mentally preparing a treatment plan based on a patient’s information. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and two additional elements – using an intraoral scanner and producing at a fabrication site, aligners limitations. The various structural elements processor (including computing systems, intraoral scanner, aligners) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to implementing the current defined treatment plan as a course of treatment generically provides an apply it function to the material, it does not specifically apply the treatment plan as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.



Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7 and 11-18 are rejected under 35 U.S.C. 103 as being obvious over Wen et al. (U.S. PG-Pub 2006/0275731 A1), hereinafter Wen, in view of Ramasubramanian et al. (U.S. PG-Pub 2007/0061166 A1), hereinafter Ramasubramanian, further in view of Brandt (U.S. PG-Pub 2019/0053875 A1).

As per claims 1, 7 and 16, Wen discloses a method and a system comprising:
…communicate with a user regarding an initial treatment plan designed to reposition one or more teeth of the user using a first plurality of aligners, the communication with the user including ... information from the user indicating that the one or more teeth of the user are not being repositioned according to the initial treatment plan (Wen, Fig. 8 #807-809 monitors a treatment of a patient and determines that the treatment is not going according to the initial treatment plan; note that the treatment plan may include fabrication and use of a plurality of aligners for use by the patient, see paragraphs 67-68, 147 and 149-150. See also paragraphs 91-92, 134 and 141. Communication that initial treatment is not going as planned is provided by the patient when the patient is provided with new aligners that differed from the initial treatment plan, at least. Wen, paragraph 151-152 describes feedback to determine whether the treatment plan has been successful, monitoring the status of the patient’s teeth would provide communication with the user including information from the user.), 
the user compliance check information including progress data submitted by a , wherein the progress data submitted by a practitioner includes at least one of an image of the user’s teeth captured by a caretaker or ... (images taken and input provided on treatment plan by technician, paragraphs 72, 91, 134, 140-144. It is the Office’s position that a measurement of a user’s tooth position/movement corresponding to use of an aligner would comprise an indication of a current aligner being used by the user as part of the initial treatment plan.);
an intraoral scanning site comprising an intraoral scanner configured to conduct an intraoral scan of a mouth of the user to generate three-dimensional data (Wen, paragraphs 101, 17, 71, 72 and 79).
1.	receiving … user … information from the user indicating the user’s … success with an initial treatment plan, the initial treatment plan designed to reposition one or more teeth of the user using a first plurality of aligners and a scan of the patient being made based on determining that the teeth of the user are not being repositioned according to the initial plan (Wen, paragraphs 151-152, user wear’s aligner and then the system provides “feedback” to determine if initial target plan is reached, paragraph 158 rescan is made to measure teeth, which is compared to target plan, paragraph 161, if target plan is not reached, new aligner is made, paragraph 162. This is repeated to determine whether the new aligner is working, see Fig. 1A #160-188; accordingly, a third scan is made after the new aligner has been worn. As the third scan is made pursuant to an indication that the initial target plan is not reached, the third scan comprises an intraoral scan made “based on determining that one or more teeth of the user are not being repositioned according to an initial treatment plan…”. That is, everything that happens downstream of the determination of the initial treatment plan not working is happening according to a “determination” that it did not work.);
a treatment planning computing system configured to generate a corrective treatment plan for the user based on the three-dimensional data (Wen modifies the treatment plan using 3d model scans of the patient’s teeth, see paragraphs 68, 71, 72, 79, 147 and 149-150.); and 
a fabrication site and a fabrication system comprising manufacturing equipment configured to produce a second plurality of aligners based on the corrective treatment plan data, the second plurality of aligners specific to the user and being configured to reposition the one or more teeth of the user in accordance with the corrective treatment plan (Wen, Fig. 8 #809 and paragraphs 17, 30, 35, 86, 87 and 99.); and
1.	providing the second plurality of aligners to the user (Aligners are provided to patient to being treatment plan, See Fig. 8 #805 and paragraph 68.).

However Wen fails to explicitly disclose: 
using a system to communicate with a user computing system, 
wherein the user compliance check includes data submitted by the user,
compliance check information that indicates the user’s compliance; and
a selection of a current aligner being used by the user as part of the initial treatment plan, wherein the selection of the current aligner is selected from a displayed list of aligners that are part of the initial treatment plan.

Ramasubramanian teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a system to communicate with a user computing system, wherein the user compliance check includes data submitted by the user and compliance check information that indicates the user’s compliance, and display of a list of 

Neither Wen nor Ramasubramanian disclose a selection of a current aligner being used by the user as part of the initial treatment plan, wherein the selection of the current aligner is selected from a ... list of aligners that are part of the initial treatment plan. However, Brandt teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a selection of an aligner from a list of aligners that that are part of the initial treatment plan (Brandt, paragraphs 6-9.) because to do so would result in a patient treatment system that was able to “to reuse the treatment plan and the aligners already provided in order to proceed with the treatment” (Brandt, paragraph 5.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient treatment system of Wen to provide: 
a system to communicate with a user computing system, wherein the user compliance check includes data submitted by the user and compliance check information that indicates the user’s compliance, as taught by Ramasubramanian, in order to create a patient treatment system for “improving loss ratios and, more specifically, to improving medical compliance” (Ramasubramanian, paragraph 3.); and

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

The Office notes that claim 1 only requires either an image of the user’s teeth OR a selection of the current aligner.


As per claims 2-4, 14, 15 and 17, Wen/Ramasubramanian/Brandt disclose claims 1 and 16, discussed above. Wen also discloses:
2, 3, 17. wherein the initial treatment plan is based on initial three-dimensional data obtained from at least one of scanning dental impressions of the mouth of a user or conducting an initial intraoral scan of the mouth of the user (Wen, paragraphs 71, 101, 110-112.);
4. 	providing the corrective treatment plan to a dentist or an orthodontist for review and approval (Wen, paragraphs 72-74, 80-83 and 86-87 and 91.);
14.	wherein generating the corrective treatment plan comprises manipulating, by the treatment plan computing system, one or more teeth in the three-dimensional data of the mouth of the user from a starting position at the time of the intraoral scan to an ending position (Wen, paragraphs 67-68, 91-92, 134, 141, 147 and 149-150.); and
15. 	wherein producing the second plurality of aligners comprises: generating a plurality of molds of a dentition of the user at least a starting position and an ending position according to the corrective treatment plan; and thermoforming a material to each of the molds to produce the second plurality of aligners (Wen, paragraphs 34, 38, 70, 97-102.).


As per claims 11-13 and 18, Wen/Ramasubramanian/Brandt disclose claims 1 and 16, discussed above. Wen also discloses: 
13.	providing, responsive to determining that the one or more teeth of the user are not being repositioned according to the initial treatment plan, the user goes to the intraoral scanning site to undergo the intraoral scan (Wen, Fig. 8 #807-809 and paragraphs 67-68, 72, 72, 79, 147 and 149-150.); and
11-13, 18.	the initial treatment plan and the second plurality of aligners (Wen, Fig. 8).

Wen fails to specifically disclose:
11.	wherein the user compliance information indicates the user’s compliance with the initial treatment plan by having correctly followed the initial treatment plan;
13. 	the user scheduling information regarding scheduling an appointment;
18.	determine, based on the progress data submitted by the user, whether the user correctly followed the initial treatment plan; and 
12, 18.	provide a financial incentive to the user responsive to determining that the user correctly followed the initial treatment plan, wherein the financial incentive is a reduction in cost … of treatment.

Ramasubramanian teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
11.	wherein the user compliance information indicates the user’s compliance with the initial treatment plan by having correctly followed the initial treatment plan (Ramasubramanian discloses the user reporting compliance with a treatment protocol, see paragraphs 54 and Fig. 22.);
13. 	the user scheduling information regarding scheduling an appointment (Ramasubramanian, paragraphs 74, 84 and 218);
18.	determine, based on the progress data submitted by the user, whether the user correctly followed the initial treatment plan (Ramasubramanian discloses the user reporting compliance with a treatment protocol, see paragraphs 54 and 75, and Figs. 15 and 22.); and 
12, 18.	provide a financial incentive to the user responsive to determining that the user correctly followed the initial treatment plan, wherein the financial incentive is a reduction in cost … of treatment (See the provision of financial incentives as well as reduction in pricing for treatments, at paragraph 54, 224 and 261.);
because to do so would result in a system for “improving loss ratios and, more specifically, to improving medical compliance” (Ramasubramanian, paragraph 3).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify Wen/Ramasubramanian/Brandt to include the patient compliance, appointment scheduling and incentivization features taught by 


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over Wen/Ramasubramanian/Brandt further in view of "Startup Story and Hiring Help from SmileDirect Club Founder Doug Hudson" published 11 August 2015 on relode.com, hereinafter SmileDirect.

As per claims 5 and 6, Wen/Ramasubramanian/Brandt disclose claims 1 and 4, discussed above. Wen also discloses: 
5.	wherein the intraoral scan is conducted by a technician that is not a dentist or an orthodontist at the intraoral scanning site (Wen, paragraphs 101, 17, 71, 72 and 79. The Office notes that it is old and well know for a technician that is not a dentist or orthodontist to perform teeth scanning. Further, paragraph 17 discloses offsite scanning.), the method further comprising receiving an approval of the corrective treatment plan by the approving dentist or orthodontist … (Wen, paragraphs 72-74, 80-83 and 86-87 and 91.); and
6. 	wherein producing the second plurality of aligners is responsive to receiving the approval (Wen, paragraphs 72-74, 80-83 and 86-87 and 91.), wherein providing the second plurality of aligners to the user includes sending the second plurality of aligners from the fabrication site directly to the user (Wen discloses shipment of aligners to a practitioner, not directly to the patient, see paragraph 205. The Office notes that it would be obvious to arrive at a system that sent aligners directly from the fabrication site to a patient, as evidenced by the online Forever Aligned Club article (“Straight Teeth Forever”, by FAC editor, 05/26/2017, available at https://www.foreveralignedclub.com/straight-teeth-forever .).

Wen fails to explicitly disclose:
5. 	wherein the approval is received without the approving dentist or orthodontist having physically seen the user in person; and
6.	sending aligners from the fabrication site directly to the user, wherein the user receives orthodontic treatment without ever having physically seen the approving dentist or orthodontist

SmileDirect teaches wherein the approval is received without the dental or orthodontic professional having physically seen the user in person (SmileDirect, the 1st paragraph of the first page and 6th paragraph on second page, indicates that the aligner treatment plan is prescribed by a dentist remotely) in order to provide a teledentistry aligner system.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify Wen/Ramasubramanian/Brandt to include wherein the approval is received without the dental or orthodontic professional having physically seen the user in person, as taught by SmileDirect, in order to provide a teledentistry aligner system. Moreover, merely adding a well-known element into a well-known system, to 


Claims 8-10 are rejected under 35 U.S.C. 103 as being obvious over Wen/Ramasubramanian/Brandt, further in view of Velimesis (U.S. PG-Pub 2012/0330677 A1), hereinafter Velimesis.

As per claims 8-10, Wen/Ramasubramanian/Brandt disclose claim 7, discussed above. Wen/Ramasubramanian/Brandt also discloses:
8/9. 	wherein the information includes an indication submitted by the user during treatment … (Wen discloses information submitted by the practitioner during treatment, wherein determination is based on the current teeth position of the user, which would comprise information received from the user, see Wen, Fig. 8 #807-809 and paragraphs 67-68, 91-92, 134, 141, 147 and 149-150. Ramasubramanian discloses information submitted by the subject/user, see paragraphs 54 and 75, and Figs. 15 and 22, as shown above.); and

Wen/Ramasubramanian/Brandt fails to explicitly disclose:
8. 	… the user is unsatisfied with the initial treatment plan;
9. 	procedure provided does not fit or is uncomfortable; and 
10. 	providing a message to the user requesting the user to submit the information.


8. 	… the user is unsatisfied with the initial treatment plan (Velimesis provides patient satisfaction surveys for procedures, see paragraphs 67-69.);
9. 	procedure provided does not fit or is uncomfortable (Velimesis provides patient satisfaction surveys for procedures, including pain scores, see paragraphs 67-69.); and 
10. 	providing a message to the user requesting the user to submit the information (Providing the survey to the patient in Velimesis comprises providing a message to the user to provide the information, see paragraphs 67-69.), 
because to do so would assist in filling “a need for improved systems and methods for optimizing the balance between quality of health care, patient satisfaction, and health care costs” (Velimesis, paragraph 2).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the method of Wen/Ramasubramanian/Brandt to include the patient satisfaction survey, as taught by Velimesis, in order to fill “a need for improved systems and methods for optimizing the balance between quality of health care, patient satisfaction, and health care costs” (Velimesis, paragraph 2). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Wen/Ramasubramanian/Brandt/SmileDirect/Velimesis.

As for claim 19, the limitations presented in claim 19 are contained within the limitations presented in claims 1, 5, 7-9 and 16, and is accordingly, rejected over Wen, Ramasubramanian, Brandt, SmileDirect and Velimesis for the same reasons and motivations as shown above in the rejections of claims 1, 5, 7-9 and 16.


Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Wen/Ramasubramanian/Brandt/SmileDirect/Velimesis, further in view of Urakabe (U.S. PG-Pub 2013/0286174 A1).

As per claim 20, Wen/Ramasubramanian/Brandt/SmileDirect/Velimesis disclose claim 19, discussed above. Wen also discloses wherein the information includes photographs of the mouth of the user taken at various angles, at least one of the photographs having been taken with a dental appliance positioned at least partially within the mouth of the user (Wen discloses photographs taken of the inside of a user’s mouth, see paragraph 74)

Wen fails to explicitly disclose the dental appliance configured to hold open the user's upper and lower lips simultaneously to permit visualization of the user's teeth.

dental appliance configured to hold open the user's upper and lower lips simultaneously to permit visualization of the user's teeth (intraoral camera #301 of Fig. 3A is inserted into a user’s mouth to take pictures, appliance has physical structure that holds open lips while taking pictures inside mouth; that is the lip’s cannot be completely closed while camera is in the mouth.) in order to generate user data related to dental health.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify Wen/Ramasubramanian/SmileDirect/Velimesis to include a dental appliance configured to hold open the user's upper and lower lips simultaneously to permit visualization of the user's teeth, in order to generate user data related to dental health. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 


	20.	to permit visualization of the user's teeth
The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.


Response to Arguments

Applicant’s arguments filed 8 October 2020 concerning the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.

With regard to the rejection of claims 5 and 6, the Applicant argues on pages 13-148-11 that neither the cited references fail to explicitly disclose the claims as amended. 

The Office respectfully disagrees. Please see the rejection of the claims above, wherein the cited references disclose the contested limitations. Wen discloses: 
5.	wherein the intraoral scan is conducted by a technician that is not a dentist or an orthodontist at the intraoral scanning site (Wen, paragraphs 101, 17, 71, 72 and 79. The Office notes that it is old and well know for a technician that is not a dentist or orthodontist to perform teeth scanning. Further, paragraph 17 discloses offsite scanning.), the method further comprising receiving an approval of the corrective treatment plan by the approving dentist or orthodontist … (Wen, paragraphs 72-74, 80-83 and 86-87 and 91.); and
6. 	wherein producing the second plurality of aligners is responsive to receiving the approval (Wen, paragraphs 72-74, 80-83 and 86-87 and 91.), wherein providing the second plurality of aligners to the user includes sending the second plurality of aligners from the fabrication site directly to the user (Wen discloses shipment of aligners to a practitioner, not directly to the patient, see paragraph 205. The Office notes that it would be obvious to arrive at a system that sent aligners directly from the fabrication site to a patient, as evidenced by the online Forever Aligned Club article (“Straight Teeth Forever”, by FAC editor, 05/26/2017, available at https://www.foreveralignedclub.com/straight-teeth-forever .).

Wen fails to explicitly disclose:
5. 	wherein the approval is received without the approving dentist or orthodontist having physically seen the user in person; and
6.	sending aligners from the fabrication site directly to the user, wherein the user receives orthodontic treatment without ever having physically seen the approving dentist or orthodontist

SmileDirect teaches wherein the approval is received without the dental or orthodontic professional having physically seen the user in person (SmileDirect, the 1st paragraph of the first page and 6th paragraph on second page, indicates that the aligner treatment plan is prescribed by a dentist remotely) in order to provide a teledentistry aligner system.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.


The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Brandt, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Wen, Brandt, SmileDirect, Urakabe, Velimesis and Ramasubramanian, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (8 June 2020, 8 January 2020 and 1 July 2019), and incorporated herein.


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
30 March 2021